Gilfillan, C. J.
The written contract for the sale of the horse to the plaintiff and his associates stated the price at $1,800, at the fate of $100 per share for eighteen shares, of which plaintiff subscribed for two. Plaintiff cannot make out his case, as he states it in his complaint and claims it to be on the evidence, without showing that defendants agreed with him to take $125 instead of $200 for his two shares. This he offered and was permitted by the justice to show by a prior or contemporaneous oral agreement between plaintiff and defendants to that effect. Of course that was error. The defendants raised the objection on the first opportunity after the written contract was in evidence so that it could be made. The two notes were no part of the contract of sale, but were given some days after its execution and in performance of it.
Judgment affirmed.